Case 4:20-cv-00026-JHM-HBB Document 1 Filed 02/18/20 Page 1 of 8 PageID #: 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                                             4:20-CV-26-JHM
                          CIVIL ACTION NO. ________________
                                  Filed Electronically

In re: 1465 Rosecreek Road, Madisonville, KY 42431

THE UNITED STATES OF AMERICA
                                                                        PLAINTIFF
VS.

JENNIFER LYNN MCGAR
Serve via certified mail:                    1465 Rosecreek Road
                                             Madisonville, KY 42431

UNKNOWN SPOUSE OF JENNIFER LYNN MCGAR
Serve via Warning Order Attorney:  1465 Rosecreek Road
                                   Madisonville, KY 42431

RYAN MCGAR
Serve via secretary of state:                4444 Mayflower Drive
                                             Evansville, IN 47711

UNKNOWN SPOUSE OF RYAN MCGAR
Serve via Warning Order Attorney:            4444 Mayflower Drive
                                             Evansville, IN 47711

UNKNOWN SPOUSE OF TAMMY LYNN MCGAR
Serve via Warning Order Attorney: 1465 Rosecreek Road
                                  Madisonville, KY 42431

UNKNOWN HEIRS OF TAMMY LYNN MCGAR
Serve via Warning Order Attorney: 1465 Rosecreek Road
                                  Madisonville, KY 42431
AND

UNKNOWN EXECUTOR OF TAMMY LYNN MCGAR
Serve via Warning Order Attorney: 1465 Rosecreek Road
                                  Madisonville, KY 42431

                                                                      DEFENDANTS

                                IN REM COMPLAINT

                                      ********
Case 4:20-cv-00026-JHM-HBB Document 1 Filed 02/18/20 Page 2 of 8 PageID #: 2




   Comes now the Plaintiff, the United States of America, by and through counsel, and for its In

Rem Complaint and cause of action against the Defendants states as follows:

   1. This real estate mortgage foreclosure action is brought by the United States of America,

       on behalf of its Department of Agriculture, Rural Development (hereinafter “RD”), f/k/a

       Farmer’s Home Administration (FmHA), pursuant to Title 28, United States Code,

       Section 1345.

   2. On or about October 26, 2001, Tammy L. McGar, deceased, for value received, executed

       and delivered to RD a promissory mortgage note (hereinafter “Note”) in the principal

       amount of $39,021.00, bearing interest at the rate of 6.875 percent per annum, the Note

       calling for monthly payments of principal and interest. A copy of this Note is attached

       hereto marked Exhibit A, and hereby incorporated by reference as if set forth at length

       herein.

   3. Contemporaneously with the execution of the Note, Tammy L. McGar, deceased,

       executed, acknowledged, and delivered to RD a real estate mortgage (hereinafter

       “Mortgage”), which was recorded on October 26, 2001, in Mortgage Book 632 Page 94,

       in the Commonwealth of Kentucky, Hopkins County Clerk’s Office.          In and by this

       Mortgage, said borrowers granted to RD a first mortgage lien against the real property

       described in the Mortgage located in Hopkins County, Kentucky (hereinafter “Property”).

       A copy of this Mortgage is attached hereto marked Exhibit B, and is hereby incorporated

       by reference as if set forth at length herein.

   4. Contemporaneously with the execution of the Note and Mortgage, Jennifer Lynn Mcgar

       executed, acknowledged, and delivered to RD a Subsidy Repayment Agreement
Case 4:20-cv-00026-JHM-HBB Document 1 Filed 02/18/20 Page 3 of 8 PageID #: 3




     (hereinafter “Subsidy Agreement”).   A copy of this Subsidy Agreement is attached hereto

     marked Exhibit C, and hereby incorporated by reference as if set forth at length herein.

  5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

     foreclosure action consists of a tract of land located in Hopkins County, Kentucky, and

     more particularly described as follows:

             Being all of Lot No. 3 of the Rose Creek Development to Hopkins
             County, Kentucky, as reflected upon a plat or map of said development of
             record in Cabinet #1, on Slide #314, in the Office of the Clerk of the
             Hopkins County Court to which plat of map reference is made for a more
             particular description of same.

             Being the same property conveyed to Tammy L. McGar, a single person,
             by Deed dated October 26, 2001, of record in Deed Book 603, at Page
             451, in the Office of the Hopkins County Clerk.

             Property Address: 1465 Rosecreek Road, Madisonville, KY 42431


  6. The Defendants, and/or said borrowers, have failed and continue to fail to make

     payments of principal and interest due in accordance with the terms and conditions of the

     said Note and Mortgage and are, therefore, in default.

  7. Paragraph (22) of the Mortgage provides that if default occurs in the performance or

     discharge of any obligation of the Mortgage, then RD shall have the right to accelerate

     and declare the entire amount of all unpaid principal together with all accrued and

     accruing interest to be immediately due and payable and to bring an action to enforce the

     Mortgage, including the foreclosure of the lien thereof.   Because of the Default of the

     Defendants, and/or said borrower, as set forth above, RD caused a Notice of Acceleration

     of Indebtedness and Demand for Payment to be issued to said Defendants declaring the

     entire indebtedness due upon the said Note and Mortgage to be immediately due and

     payable, which demand has been refused.
Case 4:20-cv-00026-JHM-HBB Document 1 Filed 02/18/20 Page 4 of 8 PageID #: 4




  8. Paragraph (1) of the Subsidy provides that subsidy received in accordance with a loan

     under section 502 of the Housing Act of 1949 is repayable to the Government upon the

     disposition or nonoccupancy of the security property.

  9. The unpaid principal balance on the Mortgage and Note is $53,972.76, with accrued

     interest of $8,702.16 through July 30, 2019, with the total subsidy granted of $9,620.69,

     with late charges in the amount of $52.95, and with fees assessed of $12,286.91, for a

     total unpaid balance due of $84,635.47.        Interest is accruing on the unpaid principal

     balance at the rate of $12.36 per day after July 30, 2019. An Affidavit of Proof Statement

     of Account signed by RD Foreclosure Representative, Kimberly Williamson, is attached

     hereto marked Exhibit D, and is incorporated herein as if set forth verbatim.

  10. Tammy McGar died intestate on March 12, 2008. As a result, her known and Unknown

     Heirs acquired title to the property by virtue of the laws of intestacy in the

     Commonwealth of Kentucky.        A copy of the Death Certificate of Tammy McGar is

     attached hereto as Exhibit E.

  11. The Defendant, Jennifer Lynn McGar, may claim an interest in the property as an Heir of

     Tammy L. McGar. Said Defendant’s interest in or claim on the property is inferior in

     rank and subordinate in priority to the mortgage lien on the Property in favor of RD. RD

     is entitled to a foreclosure sale of the property free and clear of any interest therein or

     claim thereon in favor of the Defendant, Jennifer Lynn McGar, and the Plaintiff calls

     upon said Defendant to come forth and assert her claim on or interest in the property, if

     any, and offer proof thereof, or be forever barred.

  12. Whether or not the Defendant, Jennifer Lynn McGar, is married, is unknown to the

     Plaintiff. The Defendant, Unknown Spouse of Jennifer Lynn McGar, if same exists, is
Case 4:20-cv-00026-JHM-HBB Document 1 Filed 02/18/20 Page 5 of 8 PageID #: 5




     vested with a courtesy interest in the property by virtue of his status as the spouse of

     Jennifer Lynn McGar, which said courtesy interest is junior in rank and subordinate in

     priority to the first mortgage lien on the property in favor of RD. RD is entitled to a

     foreclosure sale of the property free and clear of any interest therein or claim thereon in

     favor of the Defendant, Unknown Spouse of Jennifer Lynn McGar, and the Plaintiff calls

     upon him to come forth and assert his claim or interest in the property, and offer proof

     thereof, or be forever barred.

  13. The Defendant, Ryan McGar, may claim an interest in the property as an Heir of Tammy

     L. McGar. Said Defendant’s interest in or claim on the property is inferior in rank and

     subordinate in priority to the mortgage lien on the Property in favor of RD. RD is entitled

     to a foreclosure sale of the property free and clear of any interest therein or claim thereon

     in favor of the Defendant, Ryan McGar, and the Plaintiff calls upon said Defendant to

     come forth and assert her claim on or interest in the property, if any, and offer proof

     thereof, or be forever barred.

  14. Whether or not the Defendant, Ryan McGar, is married, is unknown to the Plaintiff. The

     Defendant, Unknown Spouse of Ryan McGar, if same exists, is vested with a courtesy

     interest in the property by virtue of her status as the spouse of Ryan McGar, which said

     courtesy interest is junior in rank and subordinate in priority to the first mortgage lien on

     the property in favor of RD. RD is entitled to a foreclosure sale of the property free and

     clear of any interest therein or claim thereon in favor of the Defendant, Unknown Spouse

     of Ryan McGar, and the Plaintiff calls upon her to come forth and assert her claim or

     interest in the property, and offer proof thereof, or be forever barred.
Case 4:20-cv-00026-JHM-HBB Document 1 Filed 02/18/20 Page 6 of 8 PageID #: 6




  15. Whether or not the Borrower, Tammy L. McGar (deceased), was married, is unknown to

     the Plaintiff. The Defendant, Unknown Spouse of Tammy Lynn McGar, if same exists, is

     vested with a courtesy interest in the property by virtue of his status as the spouse of

     Tammy L. McGar, which said courtesy interest is junior in rank and subordinate in

     priority to the first mortgage lien on the property in favor of RD. RD is entitled to a

     foreclosure sale of the property free and clear of any interest therein or claim thereon in

     favor of the Defendant, Unknown Spouse of Tammy Lynn McGar, and the Plaintiff calls

     upon him to come forth and assert his claim or interest in the property, and offer proof

     thereof, or be forever barred.

  16. The Defendants, Unknown Heirs of Tammy Lynn McGar, may claim an interest in the

     property by virtue of being Heirs of Tammy Lynn McGar. Said Defendants’ interests in

     or claims on the property are inferior in rank and subordinate in priority to the mortgage

     lien on the Property in favor of RD. RD is entitled to a foreclosure sale of the property

     free and clear of any interest therein or claim thereon in favor of the Defendants,

     Unknown Heirs of Tammy Lynn McGar, and the Plaintiff calls upon said Defendants to

     come forth and assert their claims on or interest in the property, if any, and offer proof

     thereof, or be forever barred.

  17. The Defendant, Unknown Executor of Tammy Lynn McGar, may claim an interest in the

     property in his, or her, capacity as Executor/Administrator. Said Defendant’s interest in

     or claim on the property in inferior in rank and subordinate in priority to the mortgage

     lien on the property in favor of RD. RD is entitled to a foreclosure sale of the property

     free and clear of any interest therein or claim thereon in favor of the Defendant,

     Unknown Executor of Tammy Lynn McGar, and the Plaintiff calls upon said Defendant
Case 4:20-cv-00026-JHM-HBB Document 1 Filed 02/18/20 Page 7 of 8 PageID #: 7




     to come forth and assert his, or her, claim on or interest in the property, if any, and offer

     proof thereof, or be forever barred.

  18. The Property is indivisible and cannot be divided without materially impairing its value

     and the value of RD’s lien thereon.

  19. The lien on the Property in favor of RD by virtue of the Mortgage is first, prior and

     superior to all other claims, interests and liens in and to the Property except for liens

     securing the payment of ad valorem property taxes.

  20. There are no other individuals or entities purporting to have an interest in the Property

     known to RD.

  WHEREFORE, the Plaintiff, the RD, prays for relief as follows:

         a.     That the RD be awarded an in rem judgment, as the total amount owing is

                $84,635.47, as of July 30, 2019. Interest is accruing on the unpaid principal

                balance at the rate of $12.36 per day after July 30, 2019, until entry of

                judgment herein, and thereafter according to law, plus costs, disbursement and

                expenses.

         b.     That RD be adjudged a lien on the subject Property, prior and superior to any

                and all other liens, claims, interests, and demands, except liens for unpaid real

                estate ad valorem taxes and except as set forth above; and for an Order of Sale

                of the Property in accordance with Title 28, United States Code, Sections

                2001- 2003, inclusive; that the Property be sold free and clear of any and all

                liens and claims for any and all parties to this action, except for real estate

                restrictions and easements of record, and any city, county, state, or school ad

                valorem taxes which may be due and payable thereon at the time of sale; and
Case 4:20-cv-00026-JHM-HBB Document 1 Filed 02/18/20 Page 8 of 8 PageID #: 8




              free and clear of any rider equity of redemption; and that the proceeds from

              the sale be applied first to the costs of this action, second to the debt, interest,

              costs, and fees due the Plaintiff, with the balance remaining to be distributed

              to the parties as their liens and interests may appear.

        c.    That the Property be adjudged indivisible and be sold as a whole.

        d.    That all Defendants be required to Answer and set up their respective liens,

              claims, or interests in the Property, if any, or be forever barred.

        e.    For any and all other lawful relief to which the Plaintiff may appear properly

              entitled.

                                               Respectfully submitted,

                                               Clunk, Hoose Co., LPA


                                               /s/ Travis W. Thompson
                                               Travis W. Thompson KBA No. 91275
                                               ATTORNEY FOR PLAINTIFF
                                               THE UNITED STATES OF AMERICA
                                               4500 Courthouse Blvd.
                                               Stow, OH 44224
                                               Telephone:        330-436-0300
                                               Facsimile:        330-436-0301
                                               Email:     notice@clunkhoose.com
                                               File No. 19-01547
                 Case 4:20-cv-00026-JHM-HBB Document 1-1 Filed 02/18/20 Page 1 of 2 PageID #: 9
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     Jennifer Lynn McGar; Unknown Spouse of Jennifer Lynn McGar;
                                                                                                             Ryan McGar; Unknown Spouse of Ryan McGar; Unknown Spouse of
                                                                                                             Tammy Lynn McGar; Unknown Heirs of Estate of Tammy Lynn McGar
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Hopkins County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Travis W. Thompson KBA 91275
2360 Chauvin Drive, Suite 204
Lexington, KY 40517-3917

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 28, U.S.C. Section 1345
VI. CAUSE OF ACTION Brief description of cause:
                                          Default of payments on Note and Mortgage; Action in Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/17/2020                                                              /s/ Travis W. Thompson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 4:20-cv-00026-JHM-HBB Document 1-1 Filed 02/18/20 Page 2 of 2 PageID #: 10
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 4:20-cv-00026-JHM-HBB Document 1-2 Filed 02/18/20 Page 1 of 3 PageID #: 11
Case 4:20-cv-00026-JHM-HBB Document 1-2 Filed 02/18/20 Page 2 of 3 PageID #: 12
Case 4:20-cv-00026-JHM-HBB Document 1-2 Filed 02/18/20 Page 3 of 3 PageID #: 13
Case 4:20-cv-00026-JHM-HBB Document 1-3 Filed 02/18/20 Page 1 of 7 PageID #: 14
Case 4:20-cv-00026-JHM-HBB Document 1-3 Filed 02/18/20 Page 2 of 7 PageID #: 15
Case 4:20-cv-00026-JHM-HBB Document 1-3 Filed 02/18/20 Page 3 of 7 PageID #: 16
Case 4:20-cv-00026-JHM-HBB Document 1-3 Filed 02/18/20 Page 4 of 7 PageID #: 17
Case 4:20-cv-00026-JHM-HBB Document 1-3 Filed 02/18/20 Page 5 of 7 PageID #: 18
Case 4:20-cv-00026-JHM-HBB Document 1-3 Filed 02/18/20 Page 6 of 7 PageID #: 19
Case 4:20-cv-00026-JHM-HBB Document 1-3 Filed 02/18/20 Page 7 of 7 PageID #: 20
Case 4:20-cv-00026-JHM-HBB Document 1-4 Filed 02/18/20 Page 1 of 1 PageID #: 21
Case 4:20-cv-00026-JHM-HBB Document 1-5 Filed 02/18/20 Page 1 of 1 PageID #: 22
Case 4:20-cv-00026-JHM-HBB Document 1-6 Filed 02/18/20 Page 1 of 1 PageID #: 23




            EXHIBIT E
